Citation Nr: 1625379	
Decision Date: 06/23/16    Archive Date: 07/11/16

DOCKET NO.  13-00 436A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a back disability.  


REPRESENTATION

Veteran represented by:	Allen Gumpenberger, Agent


ATTORNEY FOR THE BOARD

E. F. Brandau, Associate Counsel







INTRODUCTION

The Veteran had active duty service from May 1968 to September 1970, to include service in Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  Jurisdiction rests with the RO in St. Petersburg, Florida, from where the appeal was received.  The Board previously remanded this issue in November 2013.  


FINDING OF FACT

The Veteran's current low back disability is not related to active duty service.


CONCLUSION OF LAW

The criteria for service connection for a low back disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1111, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304(b), 3.306, 3.307 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).  An October 2010 letter informed the Veteran of the information and evidence necessary to substantiate the claim for service connection.  The Veteran was also advised of the types of evidence VA would assist in obtaining, as well as the Veteran's own responsibilities with regard to identifying relevant evidence.  See Quartuccio v. Prinicipi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  

In addition, the record includes the Veteran's service treatment records, VA examination reports, VA treatment records, and lay evidence.  The Veteran underwent VA examination in November 2012, and the VA examiner provided a medical opinion; the same VA examiner provided a subsequent opinion in July 2014.  Although the Veteran's representative has contended that the VA opinions are inadequate, the Board finds that the opinions, when viewed together, are sufficient as the VA examiner provided an adequate rationale for the opinion stated, relying on and citing to the records reviewed.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from whether it is factually accurate, fully articulated, and has sound reasoning for the conclusion, not from the mere fact that the claims file was reviewed).  As such, the Board finds that the VA opinions are sufficient and adequate for purposes of determining service connection.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  Moreover, the Board finds the Board finds that the Appeals Management Center substantially complied with the November 2013 Remand directives with respect to the issue on appeal, as a subsequent VA opinion was obtained in July 2014.  See Stegall v. West, 11 Vet. App. 268 (1998).

There is no indication in the record that any additional evidence is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).

All of the evidence in the Veteran's claims file has been thoroughly reviewed.  Although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed).  The analysis in this decision focuses on the most salient and relevant evidence and on what the evidence shows or fails to show with respect to the matter decided.  The Veteran should not assume that pieces of evidence, not explicitly discussed, have been overlooked.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).  

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. §§ 1101, 1110; 38 C.F.R. §3.303.  Establishing service connection generally requires medical, or in certain circumstances, lay evidence of 1) a current disability; 2) an in-service incurrence or aggravation of a disease or injury; and 3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  The Federal Circuit held that continuity of symptomatology under 38 C.F.R. § 3.303(b) applies only to chronic diseases listed in 38 C.F.R. § 3.309 (2015).  Walker v. Shinseki, 708 F.3d 1331, 1338 (2013).  Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309.  

The Veteran asserts that he has a current low back disability which began after he fell down a hill during service.  Specifically, he submitted buddy statements describing how he fell on a hillside in Vietnam and injured his back, and that he had to be taken away in a helicopter.  

As it pertains to a current disability, the record reflects a diagnosis of lumbar degenerative disc disease.  The Veteran has also reported symptoms of back pain throughout the pendency of the appeal and he receives treatment for back pain through VA.  Given the diagnosis and ongoing treatment for back pain, the Board finds the Veteran has demonstrated a current disability for service connection purposes.

As it pertains to an in-service event or injury, as noted the Veteran reported that injured his back falling down a hillside.  No fall was documented in the service treatment records, but the Veteran submitted buddy statements from two fellow service members indicating that the Veteran had fallen down the hill and injured his back, and that he eventually had to be taken away in a helicopter after receiving pain medication.  The Veteran also submitted a narrative published on the internet by one of the servicemen which indicated that the Veteran injured his back in October 1969.  As such, the Board finds that the Veteran has established an in-service event for service connection purposes.

The service separation examination shows that clinical evaluation of the spine on separation in September 1970 was normal.  The report of medical history given by the Veteran at that time shows that he denied a history of having back trouble of any kind.  

With respect to a nexus between the current disability and the in-service event, the only competent and probative medical opinions of record are the November 2012 and July 2014 VA opinions, which weigh against the Veteran's claim.  In November 2012, the VA examiner reviewed the Veteran's claims file and performed a physical examination on the Veteran.  The VA examiner diagnosed the Veteran with lumbar degenerative disc disease and opined that it was less likely than not related to the back pain he experienced while on active duty.  In formulating his opinion, the VA examiner reasoned that there was no evidence of a back injury or complaint during service.  The VA examiner further rationalized that there was no evidence of chronicity of the Veteran's symptoms, and he noted that it was more likely that the Veteran's current condition was related to the effects of aging.  

In July 2014, pursuant to the Board's November 2013 Remand directives, the November 2012 VA examiner reviewed the Veteran's claims file and again noted that the Veteran's back condition was less likely than not incurred in or caused by service.  The VA examiner reasoned that a degenerative back condition is multifactorial and could not be attributed to a single event forty years prior, and that based on the radiographic and physical examination findings the condition was consistent with age-related changes.  The Board affords these two opinions, when viewed together, great probative weight because they are based on a review of the Veteran's treatment history and his lay statements, as well as one physical examination.  Nieves-Rodriguez, 22 Vet. App. 295 (the probative value of a medical opinion comes from sound reasoning).

The Board notes that the Veteran's separation examination was normal, and there was no evidence of any complaints of back pain.  On the contrary, he denied back trouble on separation.  He has received ongoing treatment for back pain through VA, but there is no probative medical evidence establishing a nexus between the Veteran's current back disability and active duty service.  The Board acknowledges that the Veteran is competent to describe symptoms that he is able to perceive through the use of his senses, and has considered the Veteran's lay statements.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  The Veteran has alleged that his current back disability is due to an in-service injury and he has submitted several buddy statements describing a fall during service.  However, his service treatment records do not show any evidence of back pain.  Moreover, the Board notes that a layperson without medical training is not qualified to render a medical diagnosis or medical opinion concerning the etiology of a low back disability.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (noting that lay testimony is competent to establish observable symptomatology but not competent to establish medical etiology or render medical opinions).  Here, the evidence does not show that the Veteran possesses the requisite training or credentials needed to render a competent opinion as to the etiology of a low back disability.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  As such, the lay opinions of the Veteran and his fellow service members as to whether a current disability is related to active duty does not constitute competent medical evidence and lacks probative value.  

Based on the foregoing, the Board finds that the preponderance of the evidence is against the claim for service connection for a back disability.  In reaching the above conclusion, the Board has considered the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable, and service connection must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitlement to service connection for a back disability is denied.




____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


